Citation Nr: 0505322	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-27 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder characterized as chronic diarrhea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel






INTRODUCTION

The veteran had active service from July 1996 to July 2000.

The case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  At present, the case is before the Board for 
appellate adjudication.  However, as additional development 
is necessary in this case prior to appellate adjudication, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Duenas v. Principi, 18 
Vet. App. 512 (2004).   

Review of the service medical records shows that the veteran 
received treatment in service for episodes of vomiting and 
diarrhea.  On VA examination in March 2002, the examiner 
reported a diagnosis of irritable bowel disease.  However, 
the Board notes that the veteran has not received the benefit 
of a VA examination with etiology opinions regarding the 
claimed irritable bowel disorder and gastrointestinal 
disorder characterized by chronic diarrhea.  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is always 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the veteran due process of law, the veteran 
should be scheduled to undergo a VA examination in order to 
obtain a medical opinion regarding the etiology of the 
claimed disorders.  See Duenas, supra. 

As well, the RO should attempt to obtain any additional 
private and VA treatment medical records available.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his claimed 
irritable bowel disorder and chronic 
diarrhea since his discharge from service 
in July 2000, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Additionally, the RO should request that 
the veteran provide information as to the 
dates of any treatment for his claimed 
disabilities at any VA Medical Center 
since his discharge from service.  Copies 
of the medical records (not already in 
the claims folder) from all sources 
should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2004).  The RO should also request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claims.  Furthermore, the veteran should 
be specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, conducted by a 
gastroenterologist, to evaluate the 
nature, severity, and etiology of the 
claimed irritable bowel disorder and 
gastrointestinal disorder characterized 
by chronic diarrhea.  If no such 
disorders are found by this examiner, the 
examiner should so indicate.  The RO 
should send the claims folder to the 
examiner for review.  The claims folder 
must be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnosis and etiology of the claimed 
disorders.  Following an examination of 
the veteran and a review of his medical 
records and history, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed irritable bowel disorder or 
gastrointestinal disorder characterized 
by chronic diarrhea, were incurred during 
the veteran's active service, became 
manifest to a compensable degree within a 
one year period of his discharge from 
service, or is otherwise related to his 
active service.  The VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the claimed 
irritable bowel disorder or 
gastrointestinal disorder characterized 
by chronic diarrhea are related to any 
post-service event(s) or diseases.  If 
the etiology of the claimed disorders are 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's disorders.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

3.  The RO must review the claims folder 
and ensure that all of the foregoing 
development efforts have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
irritable bowel disorder and 
gastrointestinal disorder characterized 
by chronic diarrhea.  If the 
determinations remain unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




